Citation Nr: 0001741	
Decision Date: 01/20/00    Archive Date: 01/28/00

DOCKET NO.  96-23 421	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an increased evaluation for bipolar disorder, 
currently evaluated as 50 percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Jennifer Lane, Counsel


INTRODUCTION

The veteran had active service from November 1977 to October 
1982 and December 1982 to February 1990.  

The appeal arises from a rating decision dated in May 1996 in 
which the Regional Office (RO) granted an increased 
evaluation for bipolar disorder, which had been evaluated as 
30 percent disabling, effective in June 1995.  The veteran 
subsequently perfected an appeal of that decision; and the 
Board of Veterans' Appeals (Board) remanded the case in May 
1998.  


FINDINGS OF FACT

1.  All relevant information necessary for an equitable 
disposition of the appeal has been developed.  

2.  The veteran's bipolar disorder is productive of total 
social and industrial inadaptability.  


CONCLUSION OF LAW

The criteria for a 100 percent evaluation for bipolar 
disorder are met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. §§ 4.2, 4.7, 4.10, Part 4, Diagnostic Code 9206 
(1996); 38 C.F.R. §§ 4.2, 4.7, 4.10, Part 4, Diagnostic 
Code 9432 (1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board finds that the veteran's claim for entitlement to 
an evaluation in excess of 50 percent for bipolar disorder is 
well-grounded within the meaning of 38 U.S.C.A. § 5107, that 
is, the claim is plausible, meritorious on its own or capable 
of substantiation.  Proscelle v. Derwinski, 2 Vet. App. 629 
(1992).  The Board further finds that the VA has met its duty 
to assist in developing the facts pertinent to the veteran's 
claim.  38 U.S.C.A. § 5107.  

Disability ratings are based on schedular requirements which 
reflect the average impairment of earning capacity occasioned 
by the state of a disorder.  38 U.S.C.A. § 1155.  Separate 
rating codes identify the various disabilities.  38 C.F.R. 
Part 4.  In determining the level of impairment, the 
disability must be considered in the  context of the whole 
recorded history.  38 C.F.R. § 4.2.  An evaluation of the 
level of disability present must also include consideration 
of the functional impairment of the veteran's ability to 
engage in ordinary activities, including employment.  
38 C.F.R. § 4.10.  Also, where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.

The Board notes that, in a rating decision dated in December 
1990, the RO granted service connection for mixed bipolar 
disorder and assigned a 30 percent evaluation for that 
disability under the VA Schedule of Rating Disabilities, 
effective in February 1990.  38 C.F.R. Part 4.

The Board also notes that the criteria for evaluating the 
severity of mental disorders were changed while the current 
appeal was pending.  The new regulations became effective in 
November 1996.  Review of the record discloses that the RO 
has considered both the new and old criteria in evaluating 
the disability at issue since the veteran filed the current 
claim for entitlement to an increased rating; and a 
supplemental statement of the case, issued in September 1999, 
includes the new diagnostic criteria.  

Additionally, the Board notes that where a law or regulation 
changes after a claim has been filed or reopened but before 
the administrative or judicial appeal process has been 
concluded, the version most favorable to an appellant 
applies.  See Karnas v. Derwinski, 1 Vet. App. 308, 313 
(1991).  Therefore, the Board will consider both the new and 
old regulations in evaluating the veteran's claim.  
Additionally, in Rhodan v. West, 12 Vet. App. 55, (1998), the 
Court held that the Board could not apply the revised rating 
schedule to a claim prior to the effective date of the 
liberalizing legislation.  

Under the old diagnostic criteria for bipolar disorder, 50 
percent evaluation was warranted when there was considerable 
impairment of social and industrial adaptability; a 70 
percent evaluation was warranted for severe impairment of 
social and industrial adaptability; and a 100 percent 
evaluation was warranted when there were active psychotic 
manifestations of such extent, severity, depth, persistence 
or bizarreness as to produce total social and industrial 
inadaptability.  38 C.F.R. Part 4, Diagnostic Code 9206 
(1996).

Bipolar disorder is currently evaluated under the provisions 
of Diagnostic Code 9432.  Under that Diagnostic Code, 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short-term and long-term 
memory (e.g., retention of only highly learned material, 
forgetting to complete tasks); impaired judgment; impaired 
abstract thinking; disturbances of motivation and mood; 
difficulty in establishing and maintaining effective work and 
social relationships warrant a 50 percent rating.  A 70 
percent evaluation is warranted when there is occupational 
and social impairment, with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.  Total occupational and social impairment, due 
to such symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name warrant 
a 100 rating.  38 C.F.R. Part 4 (1999).  

The Board will summarize the evidence pertinent to the 
current claim for entitlement to an increased evaluation for 
bipolar disorder.  In a letter dated in April 1995, the 
veteran's treating VA psychiatrist related that the veteran 
had lost one job during the previous year and that she 
seriously questioned the veteran's ability to remain employed 
with her depression and history of frequent absences.  Also 
according to a VA outpatient treatment record from the mental 
health clinic, dated in May 1995, the veteran's disability 
seemingly made her unable to maintain employment.  

The veteran underwent a VA psychiatric examination in April 
1996.  During the mental status examination, her affect was 
blunted and reflected depression.  There was no gross 
evidence of psychosis.  The veteran reported having 
difficulty sleeping and some degree of racing thoughts.  She 
appeared free of suicidal and homicidal ideation at the time 
of the examination.  Additionally, insight and judgment were 
described as being reasonably preserved.  However, the 
examiner added that the veteran's psychiatric status at the 
time of the examination appeared to be fragile because she 
continued to suffer from bipolar disorder, with an emphasis 
on depression, but which might have been evolving into a 
"rapid cycling" type of bipolar disorder which could put 
the veteran at increased risk.  The examiner also related 
that the veteran's level of social, vocational and industrial 
adjustment appeared to be significantly impaired.  

At a RO hearing in October 1996, the veteran testified that 
she had not worked since 1994 when her employer asked her to 
leave.  She also testified that she did not socialize with 
anyone, including family members.  

The veteran underwent a VA psychiatric examination in August 
1999.  According to the examination report, she had been 
unemployed for approximately five years and had been 
receiving disability benefits from the Social Security 
Administration for bipolar disorder.  Mental status 
examination revealed that she was fully oriented to testing.  
Her mood was described as neither manic nor depressed but 
somewhere mixed in between those extremes.  Her affect was 
blunted with decreased expressions.  It was noted that the 
veteran had a history of suicidal and homicidal ideations but 
that she had no intent or plan to harm herself or others at 
the time of the examination.  She described persecutory 
thinking and a belief in the paranoid pseudo community.  She 
also experienced feeling like others could hear her thoughts, 
as in thought broadcasting.  She had a history of both 
auditory and visual hallucinations, suspiciousness, paranoia 
and distrust in others.  There was no pressure of speech, 
flight of ideas, relation of affect or thought blocking noted 
during the examiner's interview.  The examiner described the 
veteran's judgment as intact.  

The August 1999 VA examiner also assigned a GAF score of 48.  
The Board notes that GAF, or global assessment of functioning 
scale, is a scale reflecting the "psychological, social, and 
occupational functioning on a hypothetical continuum 
of mental health-illness."  Diagnostic and Statistical 
Manual of Mental Disorders, 32 (4th ed. 1994).  A GAF score 
of 48 is defined as "serious symptoms (e.g., suicidal 
ideation, severe obsessional rituals, frequent shoplifting) 
OR any serious impairment in social, occupational, or school 
functioning (e.g., no friends, unable to keep a job)."  
Moreover, the August 1999 VA examiner related that the 
severity of the veteran's symptoms of intractable bipolar 
affective disorder caused social, interpersonal, occupational 
and behavioral impairment and unemployability.  

Thus, the preponderance of the evidence is against finding 
that the specific new criteria under the provisions of 
Diagnostic Code 9432 for an evaluation in excess of 50 
percent have been met since the effective date of such 
criteria.  The evidence tends to show that she does not 
experience suicidal ideation, obsessional rituals which 
interfere with routine activities, intermittently illogical, 
obscure, or irrelevant speech, impaired impulse control, 
spatial disorientation, neglect of personal appearance and 
hygiene, gross impairment in thought processes or 
communication, persistent delusions or hallucinations, 
grossly inappropriate behavior, being in persistent danger of 
hurting herself or others, an intermittent inability to 
perform activities of daily living, disorientation to time or 
place, or memory loss.  

Additionally, a VA examiner in April 1996 reported that there 
was no gross evidence of a psychosis at that time, indicating 
that active psychotic manifestations of such extent, 
severity, depth, persistence or bizarreness as to produce 
total social and industrial inadaptability were not present 
at that time.  However, there is probative medical evidence 
prior to and since November 1996 which tends to support 
finding that the veteran's bipolar disorder is productive of 
total social and industrial inadaptability or total 
occupational and social impairment.  See Karnas, 1 Vet. App. 
308.

In light of the evidence discussed above, the Board finds 
that the pertinent evidence currently of record is, at least, 
in equipoise as to whether there is a reasonable basis for 
concluding that the veteran's bipolar disorder is productive 
of total social and industrial inadaptability.  Additionally, 
it is felt that to further delay reaching a final decision on 
the appeal of the claim in question by remanding in order to 
try to obtain additional evidence, such as records from the 
Social Security Administration, would not be in the best 
interests of the veteran.  Therefore, resolving doubt in the 
veteran's favor, the Board finds that the previous criteria 
for a 100 percent evaluation for bipolar disorder are met.  
38 U.S.C.A. § 5107(b).  


ORDER

A 100 percent evaluation for bipolar disorder is granted, 
subject to the provisions governing the award of monetary 
benefits. 




		
	JEFF MARTIN
	Member, Board of Veterans' Appeals

 

